DONNELLY, Judge,
concurring.
These are the latest in a line of cases in which we deal with the question of obscenity by application of law announced by the United States Supreme Court. I concur, but, at the risk of being considered presumptuous, have some observations to make.
In Roth v. United States, 354 U.S. 476, 77 S.Ct. 1304, 1 L.Ed.2d 1498 (1957), the United States Supreme Court began to seriously grapple with the question of obscenity. It would serve no useful purpose here for me to describe the twists and turns which culminated in Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973). It is enough to note that the author of Roth has reached the conclusion “that the time has come to make a significant departure” from the Roth approach. Paris Adult Theatre I v. Slaton, 413 U.S. 49, 73, 74, 93 S.Ct. 2628, 2642, 37 L.Ed.2d 446 (1973) (Brennan, J., dissenting).
For me, the problem of regulating obscenity involves an attempt to reconcile two competing interests: the right to speak freely and the right to privacy. The right to speak freely needs no explication from me. It is the favorite of all libertarians and has properly dominated the thinking of our people throughout the history of our Nation. The right to enjoy life (from which the right to privacy derives) has not received the literary attention it deserves.
In December, 1890, Samuel D. Warren and Louis D. Brandéis noted that “in very early times, the law gave a remedy only for physical interference with life,” but that later “there came a recognition of man’s spiritual nature, of his feelings and his intellect. Gradually the scope of these legal rights broadened; and now the right to life has come to mean the right to enjoy life,— the right to be let alone * * Warren & Brandeis, The Right to Privacy, 4 Harv.L.Rev. 193 (1890). Nearly thirty-eight years later, in different context, Mr. Justice Brandéis referred to “the right to be let alone — the most comprehensive of rights and the right most valued by civilized men.” Olmstead v. United States, 277 U.S. 438, 478, 48 S.Ct. 564, 572, 72 L.Ed. 944 (1928) (Brandeis, J., dissenting).
How does all' of this relate to obscenity? In my view, unsolicited obscenity is an assault on the spiritual nature, the feelings and the intellect of the individual. It is an assault on the right to privacy. It is an assault on the right to be let alone. When a person is exposed to obscenity involuntarily, it violates “the right most valued by civilized men.”
In my view, when obscenity is at issue, and a choice must be made between the right to speak freely and the right to privacy — the right to be let alone, the right to speak freely must yield.
If such concept were adopted, I would anticipate the following results:
(1) that obscenity would be protected by the First Amendment and that the right to communicate obscenity to prior consenting adults would be absolute. The right to be let alone can be waived and would be waived by prior consenting adults.
(2) that although obscenity were protected by the First Amendment, the right to communicate obscenity would be accommodated to the right of persons generally not to be exposed to it — to be let alone. This would give recognition to an overriding *249concern where state interests of protecting children and unconsenting adults were involved. See Redrup v. New York, 386 U.S. 767, 769, 87 S.Ct. 1414, 18 L.Ed.2d 515 (1967).
(3) that a new definition of obscenity would be adopted. If it were established law that the freedom to communicate obscenity to prior consenting adults is absolute, a definition of obscenity which would fully serve state interests of protecting children and uneonsenting adults would seem appropriate. Certainly, limiting proscriptions of offensive material to hard-core pornography would be grossly inappropriate. See Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419 (1973).
(4) that the essential problem in obscenity cases would shift from one of defining “obscenity” to one of defining “prior consent.” Hopefully, this problem would prove less intractable.
(5) that any prior restraint on the right to communicate obscenity would violate the First Amendment. See Emerson, The Doctrine of Prior Restraint, 20 Law & Con-temp.Prob. 648 (1955).
Of course, the scholars will recognize that the concepts I espouse today emanate from the writings of Sir William Blackstone (4 W. Blackstone, Commentaries 151-152):
“The liberty of the press is indeed essential to the nature of a free state; but this consists in laying no previous restraints upon publications, and not in freedom from censure for criminal matter when published. Every freeman has an undoubted right to lay what sentiments he pleases before the public; to forbid this is to destroy the freedom of the press; but if he publishes what is improper, mischievous, or illegal, he must take the consequence of his own temerity. To subject the press to the restrictive power of a licenser, as was formerly done, both before and since the revolution, is to subject all freedom of sentiment to the prejudices of one man, and make him the arbitrary and infallible judge of all controverted points in learning, religion, and government. But to punish (as the law does at present) any dangerous or offensive writings, which, when published, shall on a fair and impartial trial be adjudged of a pernicious tendency, is necessary for the preservation of peace and good order, of government and religion, the only solid foundations of civil liberty. Thus the will of individuals is still left free; the abuse only of that free will is the object of legal punishment. Neither is any restraint hereby laid upon freedom of thought or inquiry; liberty of private sentiment is still left; the disseminating or making public of bad sentiments, destructive of the ends of society, is the crime which society corrects.”
My views also reflect the provisions of the Missouri Constitution (Mo.Const. Art. I, §§ 2 and 8). However, it would serve no useful purpose to implement the Missouri Constitution so long as we are constrained by the approach of Roth and its successors.